Exhibit 10.46

FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

TPG/CALSTRS, LLC

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this “Amendment”), is entered into as of October 30, 2009, by
and between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity
(“Investor”), and THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
(“Operator”).

RECITALS

A. Investor and Operator, as the only members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the “Company”), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the “Original Agreement”), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006, that certain Second Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of May 25, 2007,
that certain Third Amendment to Second Amended and Restated Operating Agreement
of TPG/CalSTRS, LLC, dated as of February 1, 2008, and that certain Fourth
Amendment to Second Amended and Restated Operating Agreement dated as of
November 5, 2008 (collectively with the “Original Agreement”, the “Agreement”).
All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Agreement.

B. Investor and Operator wish to further amend the Agreement, as set forth
herein, to among other things, allow for the reduction of the minimum percentage
ownership in the securities of Thomas Properties Group, Inc. (“TPGI”) required
to be held by James A. Thomas, his immediate family and any entity controlled
thereby, as a test for a permitted Transfer of securities of TPGI under
Section 8.01 of the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator hereby agree
as follows:

Section 2.02(q) of the Agreement is hereby amended by deleting the words
“Exhibit I” and substituting the words “Exhibit J” in lieu thereof.

Section 8.01 “Limitations on Transfer” of the Agreement is hereby amended by
deleting the first sentence of subsection (a) and substituting the following
sentence in lieu thereof:

No Member, and no Person owning any direct or indirect interest in a Member, may
Transfer all or any part of such

 

1



--------------------------------------------------------------------------------

Member’s or assignee’s Interest, including without limitation, Transfers of any
right to receive distributions or any other economic interest; provided however,
the following Transfers shall be permitted: (i) Transfers to a Permitted
Transferee, and (ii) so long as (1) the requirements of Section 12.01(a)(i) are
satisfied with respect to Operator following such Transfer, (2) the requirements
to avoid a Key Individual Default are satisfied with respect to Operator
following such Transfer, and (3) TPGI remains the sole general partner of
Operator, any Transfer of the stock of TPGI, operating partnership units of
Operator with paired limited voting shares, and other securities of TPGI, unless
such Transfer results in James A. Thomas, his immediate family, or any entity
controlled thereby, having beneficial ownership of less than thirty percent
(30%) of the securities entitled to vote generally in the election of directors
of TPGI (the “Beneficial Ownership Test”). Notwithstanding the foregoing, solely
in connection with any public offering(s) which result in the issuance of
additional shares of TPGI’s common stock, the Beneficial Ownership Test shall
not be applied if the effect of applying such test would be to prevent or limit
the issuance of any such shares so long as, immediately upon the issuance of
such additional shares (and at all times thereafter), James A. Thomas, his
immediate family, or any entity controlled thereby, retain not less than (A) ten
percent (10%) of the securities entitled to vote generally in the election of
directors of TPGI and (B) a total of Fifteen Million (15,000,000) shares of TPGI
common stock and/or operating partnership units of Operator with paired limited
voting shares. If at any time following the issuance of additional shares of
TPGI’s common stock in a public offering as described above, James A. Thomas or
his immediate family, or entities controlled thereby have beneficial ownership
of less than thirty percent (30%) of the securities entitled to vote generally
in the election of directors of TPGI as permitted hereby, with respect to any
subsequent Transfers that would be permitted under clause (ii) above, the actual
percentage (after giving effect to any such stock issuance(s)) of TPGI’s common
stock beneficially owned by James A. Thomas or his immediate family, or entities
controlled thereby shall be substituted for “thirty percent (30%)” for the
purpose of determining compliance with the Beneficial Ownership Test.

Section 14.01 of the Agreement is hereby amended by deleting the Investor’s
notice information and substituting the following notice information for the
Investor in lieu thereof:

If to Investor: California State Teachers’ Retirement System

    100 Waterfront Place, 16th Floor

    West Sacramento, California 95605-2807

    Attention: Michael J. Thompson

    Phone: (916) 414-7978

    Fax: (916) 414-7984

 

2



--------------------------------------------------------------------------------

    And:

    Attention: Timothy D. Schreck

    Phone: (916) 414-1717

    Fax: (916) 414-1723

A new Section 14.22 is hereby added to the Agreement which reads in its entirety
as follows:

14.22 Contributions and Gifts Policy

(a) Investor requires any party who engages in business with Investor for gain
to periodically provide certain disclosures relating to contributions and gifts.
The Operator hereby acknowledges receipt of Investor’s Disclosure of
Contributions and Gifts Policy attached hereto as Exhibit N-1 (as the same may
be revised from time to time, and including all applicable rules and regulations
related thereto, provided that the Operator has received notice from Investor of
any such revisions, rules and regulations, individually and collectively, the
“Policy”). The persons covered by the Policy are listed on
Exhibit N-2 (as the same may be updated from time to time by notice from
Investor to the Operator, the “Covered Persons”). The information to be provided
by the Operator pursuant to the Policy shall cover the persons affiliated with
the Operator identified on Exhibit N-3 (such persons, which in all cases shall
include all Key Persons, are individually and collectively the “Reporting
Persons”). Exhibit N-3 may be updated from time to time by notice from the
Investor to the Operator.

(b) Unless notified by Investor that the Policy is no longer applicable, the
Operator agrees to provide the information required by the Policy. Investor
shall provide prompt notice to the Operator of any revision to the Policy, or
change in the Covered Persons or Reporting Persons, and shall cooperate in good
faith with the Operator to explore reasonable means of avoiding a violation of
the Policy prior to its occurrence.

(c) Without limiting the obligation of the Operator to make inquiry of the
Reporting Persons, in the event the Operator inadvertently failed to disclose
any information that was required to be disclosed pursuant to the Policy, then
the Operator shall have thirty (30) days from the date the Operator first became
aware of such failure to remedy such breach of the Policy.

 

3



--------------------------------------------------------------------------------

(d) The reasonable cost of attendance at meetings of the Management Committee,
annual or other periodic meetings of the Members or site visits to Projects or
potential Projects borne by the Company or the Operator, including but not
limited to the reasonable cost of any travel, accommodations, materials, meals,
or refreshments, shall not be deemed to violate the Policy or require any notice
by the Operator pursuant to the Policy.

(e) In the event that (i) the Operator fails to timely provide the information
required by the Policy, or (ii) there is a violation of the Policy by the
Company or the Operator, then, in either such case Investor may, at its option,
disqualify the Company, the Operator, the Reporting Persons and their respective
Affiliates from entering into any future transactions with Investor or its
Affiliates for a period of up to two (2) years.

The following new definitions are hereby added to Exhibit A to the Agreement in
their appropriate alphabetical order:

“Covered Persons” is defined in Section 14.22(a).

“Policy” is defined in Section 14.22(a).

“Reporting Persons” is defined in Section 14.22(a).

The definition of “Buy/Sell Lockout Date” in Exhibit A to the Agreement is
hereby deleted in its entirety and the following is substituted in lieu thereof:

“Buy/Sell Lockout Date” means the earlier of (a) January 1, 2006; (b) as to any
Buy Sell Notice to be given by Investor, the date on which a Key Individual
Default occurs or the date on which James A. Thomas, his immediate family, and
any entity controlled thereby, fails to comply with the Beneficial Ownership
Test, or (c) as to a Buy/Sell Notice to be given by the Non-Defaulting Member,
an Event of Default by the Defaulting Member.

Section 1.03(b) of Exhibit E to the Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

Operator shall promptly notify Investor of any change in James A. Thomas’ direct
or indirect ownership, management or control of Operator, excluding any Transfer
of the stock of TPGI, operating partnership units of Operator with paired

 

4



--------------------------------------------------------------------------------

limited voting shares and other securities of TPGI, unless such Transfer results
in James A. Thomas, his immediate family, and any entity controlled thereby
failing to comply with the Beneficial Ownership Test.

New Exhibit N-1, N-2 and N-3, copies of which are attached to this Amendment,
are hereby added to the Agreement in their entirety and incorporated therein by
reference.

Except as expressly provided in this Amendment, all of the terms and provisions
of the Agreement remain unmodified and in full force and effect.

Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that
(a) such individual has been duly and validly authorized to execute and deliver
this Amendment on behalf of such entity; and (b) this Amendment is and will be
duly authorized, executed and delivered by such entity.

This Amendment may be executed in any number of counterparts each of which shall
be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page. This Amendment shall be deemed executed and delivered upon each party’s
delivery of executed signature pages of this Amendment, which signature pages
may be delivered electronically or by facsimile with the same effect as delivery
of the originals.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

 

“Investor”    

CALIFORNIA STATE TEACHERS’

RETIREMENT SYSTEM, a public entity

    By:  

/s/ Christopher J. Ailman

     

Christopher J. Ailman,

     

Chief Investment Officer

      (Print Name and Title)

 

“Operator”    

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

    By:  

THOMAS PROPERTIES GROUP, INC.,

a Delaware corporation,

General Partner

    By:  

/s/ James A. Thomas

     

James A. Thomas - CEO

      (Print Name and Title)

 

6



--------------------------------------------------------------------------------

EXHIBIT N-1

DISCLOSURE OF CONTRIBUTIONS AND GIFTS

 

1. Any party who “engages in business with CalSTRS for gain” shall disclose the
following: Campaign contributions as defined under the Political Reform Act,
valued in excess of $250, made to any official covered in section 3 of this
policy.

 

2. No party who “engages in business with CalSTRS for gain” shall provide gifts
to Board members or to CalSTRS Staff, as follows:

 

  A. Any charitable contribution, valued in excess of $250 individually or in
the aggregate in any calendar year, made at the request of any official covered
in this section.

 

  B. Gifts, meals, or entertainment, with a cumulative value equal to or
exceeding $390 individually or in the aggregate in any calendar year, given to
any official covered in this section.

This prohibition shall not extend to meals or related expenses provided under
the following circumstances:

 

  (i) Food, beverages and registration at group events to which substantial
numbers of employees of an institution are invited;

 

  (ii) Actual and reasonable expenses for food, beverages, travel, lodging
and/or registration provided to permit participation in a meeting directly tied
to official or professional duties if participation has been approved in writing
by the Chief Executive Officer (for CalSTRS staff) or by the CalSTRS Board (for
Board members).

 

3. This Policy shall apply to campaign contributions that are made to or on
behalf of any existing CalSTRS Board member and candidates for Board member,
Controller, Treasurer, and Superintendent of Public Instruction, or CalSTRS
staff and to campaign contributions made to the Governor or candidates for the
governorship.

 

4. This policy shall apply to any vendor, investment firm, consultant, any other
nongovernmental entity, including their partners, executive officers, and third
party solicitors as specified in Section 600 J, and contributions or gifts from
others made at the direction of the entity or these identified individuals which
either (1) seeks a business relationship with the System or (2) has a current
relationship with the System, which is likely to generate at least $100,000
annually in income, fees or other revenue to the business entity. This policy
shall also apply to any business relationship with the System that will be
considered in a closed session of the Board or a committee thereof.

 

7



--------------------------------------------------------------------------------

5. Disclosure of contributions and gifts shall be required as follows:

 

  A. Upon submission of an initial application or proposal to do business with
the System (for the preceding 12-month period).

 

  B. At the time the final decision is to be made regarding the business
proposal. (To cover the interim period since the initial application.)

 

  C. Annually, for the previous calendar year, if the income threshold in
section 4 is met. (CalSTRS will use FPPC guidelines to determine which officials
in a specific firm must file disclosure statements.)

 

6. Any violation of this policy may lead to disqualification from doing business
with the System for a period of two years. The General Counsel is responsible
for investigating any reported violation and shall report any documented
violation to the Board for action.

 

7. Any Board member who receives contributions or gifts that individually or in
the aggregate exceed the amount of $250 in a calendar year shall recuse
his/herself from any involvement in a matter involving the maker of the
contributions or gifts for a period of 12 months following the date of the most
recent contribution or gift.

 

8. Any Board member who returns, donates, or reimburses the donor for gifts
subject to the restrictions of section 7 within 30 calendar days of receipt of
the gift shall not be subject to the recusal requirement of section 7. Gifts may
be returned, donated or reimbursed as specified in California Code of
Regulations, Title 2, Division 6, Chapter 9.5, section 18943.

 

9. Nothing in this policy supersedes any provision of State law. Those entities
engaged in business with the System may also have reporting requirements under
the Political Reform Act, California Government Code section 51000 et seq. Also,
Board members who are either elected to the Board by a CalSTRS constituency or
who are appointed to the Board but also serve as an elected official of a local
body are subject to Government Code section 84308, which prohibits the receipt,
solicitation or direction of a campaign contribution of more than $250 while a
matter affecting a financial interest of the maker of the contribution is
pending, and for three months following the date a decision is rendered on the
matter. Section 84308 also requires recusal of the Board member from any
involvement in the matter if a contribution over $250 has been received within
the preceding 12 months, unless the contribution was returned no later than 30
days from the time the Board member knew or should have known about the
contribution and the matter involving the maker of the contribution.

 

8



--------------------------------------------------------------------------------

EXHIBIT N-2

SCHEDULE OF PERSONS CURRENTLY COVERED

BY CONTRIBUTIONS AND GIFTS POLICY

SEE ATTACHED

 

9



--------------------------------------------------------------------------------

LOGO [g16024g02r77.jpg]   CaLSTRS Key Personnel

CALIFORNIA STATE TEACHERS’. RETIREMENT BOARD MEMBERS — June 20091

 

NAME

  

POSITION

Dana Dillon

   Board Chair

Jerilyn Harris

   Board Vice Chair

Kathy Brugger

   Board Member

Harry M. Kelley.

   Board Member

Roger Kozberg

   Board Member

Peter Reinke

   Board Member

Beth Rogers

   Board Member

Carolyn A. Widener

   Board Member

John Chiang

   Board Member

Terry McGuire

   Delegate

Audrey Noda

   Delegate

Cindi Aronberg

   Delegate

Collin Wong-Martinusen

   Delegate

John Hiber

   Delegate

Ruth Holton-Hodson

   Delegate

Michael C. Genest

   Ex-Officio, Director of Finance

Tom Sheehy

   Delegate

Bill Lockyer

   Ex-Officio, State Treasurer

Steve Coony

   Delegate

Bettina Redway

   Delegate

Grant Boyken

   Delegate

Rosalind’ Brewer

   Delegate

Jack O’Connell

   Ex-Officio, Supt. Of Public Instruction

Gavin Payne

   Delegate

Michelle Zumot

   Delegate

Cindy Cunningham

   Delegate

 

1

Note: While the governor of the State of California does not make investment
decisions on behalf of CalSTRS, CalSTRS regulations governing.investment
relationships and campaign contributions found at Title 5, California Code of
RegUlations, Sections 24010-24013, extend to the Governor and candidates for the
office of Governor. The regulations also extend to candidates for the Board as
well as the Controller, Treasurer, Superintendent of Public Education and
candidates for those offices. ‘Delegates to the ex-officio members may be
subject to change.

Our Mission: Securing the Financial Future and Sustaining the Trust of
California’s Educators

 

10



--------------------------------------------------------------------------------

July 15, 2009

Page 11

  CaLSTRS Key Personnel

California State Teachers’ Retirement System General & Investment Staff - June
2009

 

CaLSTRS Staff2

 

POSITION

Jack Ehnes

  Chief Executive Officer

Christopher Ailman

  Chief Investment Officer

Michelle Cunningham

  Director of Fixed Income

Anne Sheehan

  Director of Corporate Governance

Steven Tong

  Director of Innovation & Risk

Seth Hall

  Co-Director of Private Equity

Margot Wirth

  Co-Director of Private Equity

Mike DiRe

  Director of Real Estate

John Petzold

  Director of Operations

Trish Taniguchi

  Acting Director Global Equities

Bryan Bailey

  Portfolio Manager

Deanna Winter

  Portfolio Manager

Deborah Contini

  Portfolio Manager

Edward Hoyt

  Portfolio Manager

Glen Blacet

  Portfolio Manager

Glenn Hosokawa

  Portfolio Manager

Greg Nyland

  Portfolio Manager

Hank Thomas

  Portfolio Manager

Janice Hester-Amey

  Portfolio Manager

John Perez

  Portfolio Manager

Mike Thompson

  Portfolio Manager

Paul Sh’antic

  Portfolio Manager

Richard Rose

  Portfolio Manager

Solange Brooks

  Portfolio Manager

Tim Works

  Portfolio Manager

Aeisha Mastagni

  Investment Officer

April Wilcox

  Investment Officer

Brian Rice

  Investment Officer

Bruce Deutsch

  Investment Officer

Carmen Johnson

  Investment Officer

Carrie Lo

  Investment Officer

Cathy DiSalvo

  Investment Officer

Charles Haase

  Investment Officer

Connie Tyer

  Investment Officer

Curtis Takechi

  Investment Officer

Dan Depner

  Investment Officer

Daniel Clark

  Investment Officer

David Castillo

  Investment Officer

Darin Yi

  Investment Officer

 

2

This list includes staff who may be involved with investment decisions. IT is
not an exhaustive list of every CalSTRS staff member.

 

11



--------------------------------------------------------------------------------

July 15, 2009

Page 12

  CaLSTRS Key Personnel

California State Teachers’ Retirement System General & Investment Staff - June
2009

 

CaLSTRS Staff2

 

POSITION

David Murphy

  Investment Officer

Deborah Kanner

  Investment Officer

Debra Ng

  Investment Officer

Debra Smith

  Investment Officer

Delfina Palomo

  Investment Officer

Denny Young

  Investment Officer

Diloshini Seneviratne

  Investment Officer

Don Palmieri

  Investment Officer

Eric Kwong

  Investment Officer

Fletcher Wilson

  Investment Officer

Geetha Arani

  Investment Officer

Geetika Misra

  Investment Officer

Gilda Ligaya

  Investment Officer

Haytham Sharief

  Investment Officer

Ian McCarty

  Investment Officer

Jason Crawford

  Investment Officer

Jean Kushida Uda

  Investment Officer

Josh Diedesch

  Investment Officer

Josh Kawaii-Bogue

  Investment Officer

Kathleen Williams

  Investment Officer

Kay Bartlett

  Investment Officer

Kimberly McDonnell

  Investment Officer

Krista Jackson-Ingram

  Investment Officer

Laura Caravello

  Investment Officer

Ly Huynh

  Investment Officer

Mahboob Hossain

  Investment Officer

Margaret Morris

  Investment Officer

Mary Ann Avansino

  Investment Officer

Matthew Schroeder

  Investment Officer

Michael Lawrence

  Investment Officer

Michael Warmerdam

  Investment Officer

Mike Yager

  Investment Officer

Orintheo Swanigan

  Investment Officer

Pascal Villiger

  Investment Officer

Philip Larrieu

  Investment Officer

Rosemary Lucchesini-Jack

  Investment Officer

Wayne Yim

  Investment Officer

Wilson Yee

  Investment Officer

Yumi Dargel

  Investment Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT N-3

REPORTING PERSONS

1. James A. Thomas

2. John R. Sischo

3. Paul S. Rutter

4. Diana Laing

5. Randall L. Scott

6. Thomas Ricci

 

13